MANN, Judge.
Appellant argues that the denial to a wife of damages for loss of consortium while our law allows them to a similarly-deprived husband violates the equal protection clause of our federal constitution, U. S. Const. Amend. XIV, and Section 4 of the Declaration of Rights of the Florida constitutions, F.S.A. As a legal matter, Wilson v. Redding, Fla.App.1962, 145 So.2d 252, and Ripley v. Ewell, Fla.1952, 61 So.2d 420, seem to preclude recovery. But the constitutional questions are squarely raised and accordingly we lack jurisdiction under Fla.Const. Art. V, Section 5. Section 4 vests in the Supreme Court jurisdiction of appeals in which the trial court has construed a controlling provision of the state or federal constitution. Section 5 gives us a residual jurisdiction.
Appeal transferred to the Supreme Court.
HOBSON, C. J., and LILES, J., concur.